Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE MUNICIPALS TRUST The Eaton Vance Building 255 State Street Boston, MA 02109 Telephone: (617) 482-8260 Telecopy: (617) 338-8354 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Municipals Trust (the Registrant) (1933 Act File No. 33-572) certifies (a) that the forms of prospectuses, as supplemented and statements of additional information used with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 114 (Amendment No. 114) to the Registrants Registration Statement on Form N-1A, and (b) that Amendment No. 114 was filed electronically with the Commission (Accession No. 0000940394-08-000196) on February 28, 2008: Eaton Vance Alabama Municipals Fund Eaton Vance California Municipals Fund Eaton Vance Connecticut Municipals Fund Eaton Vance Georgia Municipals Fund Eaton Vance Maryland Municipals Fund Eaton Vance New Jersey Municipals Fund Eaton Vance New York Municipals Fund Eaton Vance North Carolina Municipals Fund Eaton Vance Pennsylvania Municipals Fund Eaton Vance South Carolina Municipals Fund Eaton Vance Virginia Municipals Fund EATON VANCE MUNICIPALS TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma, Secretary Date: March 3, 2008
